 



Exhibit 10.1
EMPLOYMENT SEPARATION AGREEMENT
AND GENERAL RELEASE
     This Employment Separation Agreement and General Release (“Separation
Agreement”) is entered into by and between Judith Hemberger, Ph.D.
(Dr. Hemberger), an individual, and Pharmion Corporation (“Pharmion” or
“Company”), and shall become effective on the Effective Date as defined in
Section 18 below. Dr. Hemberger and Pharmion may be collectively referred to
herein as the “Parties.”
RECITALS
     A. Dr. Hemberger has been employed by Pharmion since January 1, 2000 as
Executive Vice President and Chief Operating Officer and, since that date, has
served as a member of the board of directors of the Company (the “Board”).
     B. Dr. Hemberger and Pharmion are also parties to an employment agreement
dated January 1, 2000 and amended March 1, 2004.(the “Employment Agreement”).
     C. In conjunction with entering into the Employment Agreement,
Dr. Hemberger also entered into and agreed to comply with the Confidential
Information and Invention Assignment Agreement which is attached to the
Employment Agreement as Attachment A (the “Confidential Information Agreement”).
     D. The Parties have mutually determined that Dr. Hemberger shall resign
from her position of employment with Pharmion and her position as member of the
Board effective April 1, 2006. While neither Dr. Hemberger nor Pharmion believes
that there are any disputes or legal issues arising out of Dr. Hemberger’s
resignation, they wish to ensure that their separation is completely amicable
and free from the uncertainty that potential legal claims might create.
     E. Pharmion is willing to provide Dr. Hemberger with certain severance
benefits in consideration for her release of any and all claims she may have
against Pharmion. Dr. Hemberger is willing to release any and all claims that
she may have against Pharmion in consideration of her receipt of certain
severance benefits. The Parties are thus entering into this Separation Agreement
to formalize the terms of the agreement between the Parties concerning the
release of claims and the payment of severance benefits.
COVENANTS
     In consideration of the mutual covenants and promises set forth in this
Separation Agreement, including Dr. Hemberger’s release of claims, the Parties
agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Termination of Employment Relationship. Dr. Hemberger’s employment
relationship with Pharmion and membership on the Board terminated effective as
of April 1, 2006 (the “Separation Date”). Dr. Hemberger acknowledges that she
has received payment of all wages and compensation, including payment of accrued
vacation benefits, if any, that she earned up through the Separation Date.
     2. Severance Benefits. As part of the consideration for the mutual
covenants and promises contained in this Separation Agreement, including
Dr. Hemberger’s general release of claims and covenant not to sue, Dr. Hemberger
will be eligible to receive the following severance benefits:
     a. Severance Pay. Dr. Hemberger will be eligible to receive severance pay
(“Severance Pay”) equivalent to 24 months of Dr. Hemberger’s monthly base
compensation. The Severance Pay will be subject to all required deductions and
tax withholdings. The Severance Pay will be paid in a lump sum payment to
Dr. Hemberger no later than ten (10) business days after the Effective Date of
this Separation Agreement as defined in Section 18 below.
     b. COBRA Insurance Premiums. For purposes of the Consolidated Omnibus
Budget Reconciliation Act, the applicable COBRA period (typically 18 months)
began on April 16, 2006. Pursuant to the terms and conditions of COBRA and
Pharmion’s group medical, dental and vision insurance plans, Dr. Hemberger may
continue her participation in Pharmion’s medical, dental and vision insurance
plans for the applicable COBRA period by making required COBRA payments.
Dr. Hemberger acknowledges that Pharmion has provided her with a COBRA
notification setting forth her rights and responsibilities with respect to COBRA
coverage. As part of the consideration for the mutual covenants and promises
contained in this Separation Agreement, including Dr. Hemberger’s release of
claims and promise not to sue, should Dr. Hemberger timely elect to continue
medical, dental and vision insurance coverage pursuant to COBRA, Pharmion agrees
to pay Dr. Hemberger’s COBRA monthly premiums for such coverage for the period
beginning April 16, 2006 and ending October 15, 2007. Pharmion will make the
COBRA premium payments directly to the COBRA administrator. Notwithstanding the
foregoing, Pharmion’s obligation to pay COBRA premiums on behalf of Dr.
Hemberger shall terminate immediately upon Dr. Hemberger becoming eligible for
comparable insurance benefits provided through a new employer.
     c. Outplacement Assistance. Pharmion will pay the fee associated with Dr.
Hemberger’s participation in a six month long outplacement assistance program to
be provided by Right Management Consultants.
     3. Stock Options. The stock options that were granted to Dr. Hemberger by
Pharmion under the Pharmion Corporation 2000 Stock Incentive Plan shall continue
to be governed and controlled by the terms and conditions of the various stock
option agreements under which Dr. Hemberger’s stock options were granted and the
Pharmion Corporation 2000 Stock Incentive Plan.

2



--------------------------------------------------------------------------------



 



     4. Dr. Hemberger’s General Release and Covenant Not to Sue. Dr. Hemberger,
for herself, her heirs and assigns, does hereby release and discharge Pharmion
and its present, past and future subsidiaries, divisions, parent and affiliated
companies, and their respective shareholders, directors, officers, employees,
agents, insurers and attorneys (collectively referred to hereafter as the
“Pharmion Released Parties”), of and from, and promises not to sue or assert
against the Pharmion Released Parties, for any purpose, all claims, causes of
action, damages, losses, liabilities and demands whatsoever including, but not
limited to, any claim arising from or related to Dr. Hemberger’s employment with
Pharmion and the termination of such employment; provided, however, nothing
herein shall be deemed to release Pharmion from its obligations under Delaware
law and its By-Laws to defend and indemnify Dr. Hemberger from costs, claims and
liabilities as a result of her service as a director, officer and employee of
Pharmion. This release includes, but is not limited to, all matters which may
arise under common law or under federal, state, or local laws, including, but
not limited to, all claims based upon or relating to the Employment Agreement
and all claims arising under the Age Discrimination in Employment Act, as
amended, 29 U.S.C. §§ 621, et seq. (“ADEA”), Title VII of the Civil Rights Act
of 1964, as amended, the Civil Rights Act of 1991, and the Americans with
Disabilities Act of 1990. Dr. Hemberger understands and agrees that her release
of claims under this Separation Agreement extends to all claims of every nature
and kind, known and unknown, suspected or unsuspected, presently existing or
which may arise in the future caused by or resulting from or attributable to any
act or omission of the Pharmion Released Parties occurring prior to
Dr. Hemberger’s execution of this Separation Agreement. Pharmion understands and
agrees that Dr. Hemberger is not waiving any right or claim which may arise
after the date she executes this Separation Agreement which is based upon any
act or omission of Pharmion or the Pharmion Released Parties occurring after her
execution of this Separation Agreement.
     5. Dr. Hemberger’s Acknowledgment Concerning Release of ADEA Claims.
Dr. Hemberger expressly acknowledges and agrees that, by entering into this
Separation Agreement, she is waiving any and all rights or claims that she may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), as
amended, which have arisen on or before the date of her execution of this
Separation Agreement. Dr. Hemberger further expressly acknowledges and agrees
that:
     a. In exchange for Dr. Hemberger’s waiver of any and all rights or claims
under the ADEA arising on or before the date of her execution of this Separation
Agreement, she will receive consideration in addition to any consideration which
she was already entitled to receive before executing this Separation Agreement;
     b. With the advice of the Company, Dr. Hemberger has had a reasonable
opportunity to consult with an attorney of her choice and at her expense prior
to her execution of this Separation Agreement;
     c. A copy of this Separation Agreement was delivered to Dr. Hemberger on or
before April 1, 2006 and she was informed in writing by this Separation
Agreement that she has twenty-one (21) days within which to consider the
Separation Agreement;

3



--------------------------------------------------------------------------------



 



     d. If Dr. Hemberger executes this Separation Agreement prior to the
expiration of the 21-day period mentioned above, she voluntarily does so thereby
waiving the 21-day period; and
     e. Dr. Hemberger was informed that she has seven (7) days following her
execution of this Separation Agreement in which to revoke the Separation
Agreement.
     6. Continuing Obligations Under the Confidential Information Agreement.
     a. Dr. Hemberger understands and agrees that notwithstanding the
termination of her employment relationship with Pharmion, she remains subject to
the terms and conditions of the Confidential Information Agreement and agrees to
comply in all respects with her obligations under the Confidential Information
Agreement.
     b. Notwithstanding any provisions in this Separation Agreement to the
contrary, Pharmion’s obligation to provide the severance benefits specified in
Section 2 above (including the Severance Pay, payment of Dr. Hemberger’s COBRA
premiums, and payment of the fee associated with Dr. Hemberger’s participation
in the outplacement assistance program), and Dr. Hemberger’s right to receive
such severance benefits shall cease and be rendered a nullity immediately should
Dr. Hemberger fail to comply in all respects with her obligations under this
Separation Agreement or her obligations under the Confidential Information
Agreement.
     7. Return of Pharmion Property; Termination Certification. Dr. Hemberger
represents and affirms that she has returned to Pharmion all Pharmion property
in her possession or control including, but not limited to, such items as
corporate credit cards, keys, equipment on loan, files, documents, computer
hardware and software, computer accessories, manuals, notebooks, and all other
corporate property belonging to Pharmion. Dr. Hemberger further represents and
affirms that she has accurately completed and returned to Pharmion the
Termination Certification, which is attached as Exhibit B to the Confidential
Information Agreement.
     8. Non-Disparagement. In consideration for the covenants and promises
contained in this Separation Agreement, Dr. Hemberger agrees not to disparage or
otherwise make negative statements or comments about or relating to Pharmion,
the Pharmion Released Parties, or Pharmion’s products and services.
     9. Confidentiality. Dr. Hemberger agrees that the terms and conditions of
this Separation Agreement shall remain confidential as between the Parties. With
the exception of her legal and financial advisors and family members, each of
whom shall be advised of and be required to adhere to this Separation
Agreement’s confidentiality requirement, and except as required by legal process
or a legal obligation to give testimony, and except as necessary to enforce one
or more terms of this Separation Agreement, Dr. Hemberger shall not disclose the
terms and conditions of this Separation Agreement to any person. Without
limiting the generality of the foregoing, Dr. Hemberger specifically agrees that
she shall not disclose any information regarding this Separation Agreement to
any current, former or future employee of Pharmion without first obtaining
Pharmion’s written consent.

4



--------------------------------------------------------------------------------



 



     10. Opportunity to Review and Consider Separation Agreement. Dr. Hemberger
acknowledges that a copy of this Separation Agreement was delivered to her on or
before April 1, 2006, and that she has been given a period of 21 calendar days
to review, analyze and consider this Separation Agreement before signing it.
Dr. Hemberger further acknowledges that he/she understands this Separation
Agreement in its entirety.
     11. Right to Revoke Separation Agreement. Dr. Hemberger may revoke this
Separation Agreement, and, in particular, may revoke her waiver of any and all
rights or claims under the ADEA arising on or before the date of her execution
of this Separation Agreement, during the seven (7) days following her execution
of this Separation Agreement. Any revocation of this Separation Agreement must
be in writing and hand-delivered (or delivered via certified mail) during the
revocation period to Pam Herriott, Vice President Human Resources, Pharmion
Corporation.
     12. Entire Agreement; Counterparts; Facsimile Signatures. This Separation
Agreement, and the attached Confidential Information Agreement, constitute and
continue the entire agreement and understanding between the Parties concerning
Dr. Hemberger’s employment with Pharmion, the termination of such employment,
and the other subjects addressed herein. This Separation Agreement may not be
modified or terminated by Dr. Hemberger or Pharmion unless both Dr. Hemberger
and Pharmion execute a subsequent written agreement terminating or modifying
this Separation Agreement. This Separation Agreement may be executed in
counterparts, each of which shall be deemed an original instrument, but all of
which taken together will constitute a complete instrument. Signatures by
facsimile will be deemed to be original signatures for all purposes.
     13. Severability. If any provision of this Separation Agreement or any
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Separation Agreement which can be given
effect without the invalid provision or application. To this end, the provisions
of this Separation Agreement are declared to be severable.
     14. Governing Law. This Separation Agreement and the rights and obligations
of the Parties hereunder shall be governed by and construed in accordance with
the laws of the State of Colorado.
     15. Arbitration of Disputes. Except for alleged violations of the
Confidential Information Agreement referred to in Section 6 above and
Dr. Hemberger’s non-disparagement obligation set forth in Section 8 above (which
may be submitted to and resolved by any court of proper jurisdiction),
Dr. Hemberger and Pharmion agree that any controversy or claim arising out of or
relating to this Separation Agreement, or the breach thereof, shall be settled
by final and binding arbitration to be conducted privately and confidentially in
the Boulder, Colorado metropolitan area by a single arbitrator pursuant to the
arbitration procedures set forth in the Employment Dispute Resolution Rules of
the American Arbitration Association. Dr. Hemberger and Pharmion also agree that
the fee charged by the arbitrator shall initially be split equally between the
Parties. The arbitrator’s award, which shall be in writing, shall be final and
binding on the Parties on all claims that were or could have been raised in the
arbitration. Judgment upon

5



--------------------------------------------------------------------------------



 



the award may be entered by any court having proper jurisdiction. As part of the
award, the arbitrator shall award the prevailing party her or its reasonable
attorney’s fees and out-of-pocket costs incurred in connection with the
arbitration, including reimbursement of her or its share of the arbitrator’s
expenses, in addition to any other relief that may be awarded.
     16. Attorney’s Fees. Except to the extent inconsistent with the
Confidential Information Agreement or the arbitration provision set forth in
Section 15 above, Dr. Hemberger and Pharmion agree that the prevailing party in
any dispute arising out of or relating to this Separation Agreement shall be
entitled to an award of her or its costs and expenses incurred in such dispute,
including her or its reasonable attorney’s fees in addition to any other relief
to which the party may be entitled. Such party shall also be awarded reasonable
attorney’s fees, court costs and other reasonable expenses incurred in
collecting her or its judgment, including appeals.
     17. Legal Advice. Dr. Hemberger acknowledges that she has been advised to
consult with an attorney of her own choice and at her own expense before
executing this Separation Agreement and that she has been given a reasonable
opportunity to do so.
     18. Effective Date. The Effective Date of this Separation Agreement shall
be the eighth day after Dr. Hemberger signs and returns this Separation
Agreement to Pharmion so long as Dr. Hemberger does not exercise her right to
revoke this Separation Agreement as set forth in Section 11 above. In the event
Dr. Hemberger fails to sign and return this Separation Agreement to Pharmion on
or before April 22, 2006, or revokes this Separation Agreement within 7 days
after she signs it, this Separation Agreement shall be null and void.
     DR. HEMBERGER HEREBY ACKNOWLEDGES THAT SHE HAS READ THIS SEPARATION
AGREEMENT, THAT SHE FULLY UNDERSTANDS ITS FINAL AND BINDING EFFECT, THAT THE
ONLY PROMISES MADE TO HER TO SIGN THIS SEPARATION AGREEMENT ARE THOSE STATED
ABOVE, AND THAT SHE ISSIGNING THIS SEPARATION AGREEMENT VOLUNTARILY.

            Dr. Judith Hemberger
    Date: April 20, 2006  /s/ Dr. Judith Hemberger                  

            PHARMION CORPORATION
    Date: April 28, 2006  /s/ Patrick J. Mahaffy       Patrick J. Mahaffy     
President, and
Chief Executive Officer     

6



--------------------------------------------------------------------------------



 



ATTACHMENT A

 



--------------------------------------------------------------------------------



 



PHARMION CORPORATION
CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT
     As a condition of my becoming employed (or my employment being continued)
by Pharmion Corporation, a Delaware corporation or any of its current or future
subsidiaries, affiliates, successors or assigns (collectively, the “Company”),
and in consideration of my employment relationship with the Company and my
receipt of the compensation now and hereafter paid to me by the Company, I agree
to the following:
     1. Employment Relationship. I understand and acknowledge that this
Agreement does not alter, amend or expand upon any rights I may have to continue
in the employ of, or the duration of my employment with, the Company under any
existing agreements between the Company and me or under applicable law. Any
employment relationship between the Company and me, whether commenced prior to
or upon the date of this Agreement, shall be referred to herein as the
“Relationship.”
     2. At-Will Relationship. I understand and acknowledge that my Relationship
with the Company is and shall continue to be at-will, as defined under
applicable law, meaning that either I or the Company may terminate the
Relationship at any time for any reason or no reason, without further obligation
or liability.
     3. Confidential Information.
          (a) Company Information. I agree at all times during the term of my
Relationship with the Company and thereafter, to hold in strictest confidence,
and not to use, except for the benefit of the Company, or to disclose to any
person, firm, corporation or other entity without written authorization of the
Board of Directors of the Company, any Confidential Information of the Company
which I obtain or create. I further agree not to make copies of such
Confidential Information except as authorized by the Company. I understand that
“Confidential Information” means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, suppliers, customer lists and customers
(including, but not limited to, customers of the Company on whom I called or
with whom I became acquainted during the Relationship), prices and costs,
markets, software, developments, inventions, laboratory notebooks, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, licenses, finances, budgets or other business
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment or created
by me during the period of the Relationship, whether or not during working
hours. I understand that “Confidential Information” includes, but is not limited
to, information pertaining to any aspects of the Company’s business which is
either information not known by actual or potential competitors of the Company
or is proprietary information of the Company or its customers or suppliers,
whether of a technical nature or otherwise. I further understand that
Confidential Information does not include any of the foregoing items which has
become publicly and widely

 



--------------------------------------------------------------------------------



 



known and made generally available through no wrongful act of mine or of others
who were under confidentiality obligations as to the item or items involved.
          (b) Former Employer Information. I represent that my performance of
all terms of this Agreement as an employee of the Company has not breached and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me in confidence or trust prior or subsequent to
the commencement of my Relationship with the Company, and I will not disclose to
the Company, or induce the Company to use, any inventions, confidential or
proprietary information or material belonging to any previous employer or any
other party.
          (c) Third Party Information. I recognize that the Company has received
and in the future will receive confidential or proprietary information from
third parties subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.
     4. Inventions.
          (a) Inventions Retained and Licensed. I have attached hereto, as
Exhibit A, a list describing with particularity all inventions, original works
of authorship, developments, improvements, and trade secrets which were made by
me prior to the commencement of the Relationship (collectively referred to as
“Prior Inventions”), which belong solely to me or belong to me jointly with
another, which relate in any way to any of the Company’s proposed businesses,
products or research and development, and which are not assigned to the Company
hereunder; or, if no such list is attached, I represent that there are no such
Prior Inventions. If, in the course of my Relationship with the Company, I
incorporate into a Company product, process or machine a Prior Invention owned
by me or in which I have an interest, the Company is hereby granted and shall
have a non-exclusive, royalty-free, irrevocable, perpetual, worldwide license
(with the right to sublicense) to make, have made, copy, modify, make derivative
works of, use, sell and otherwise distribute such Prior Invention as part of or
in connection with such product, process or machine.
          (b) Assignment of Inventions. I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title and interest throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the period of time in which I am employed by the Company
(collectively referred to as “Inventions”). I further acknowledge that all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets which are made by me (solely or jointly with
others) within the scope of and during the period of my Relationship with the
Company are “works made for hire”

9



--------------------------------------------------------------------------------



 



          (to the greatest extent permitted by applicable law) and are
compensated by my salary, unless regulated otherwise by the mandatory law of the
state of Colorado.
          (c) Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my Relationship with the Company. The records may be
in the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks, and any other format. The records will be
available to and remain the sole property of the Company at all times. I agree
not to remove such records from the Company’s place of business except as
expressly permitted by Company policy which may, from time to time, be revised
at the sole election of the Company for the purpose of furthering the Company’s
business.
          (d) Patent and Copyright Rights. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, trademarks, mask work
rights, moral rights, or other intellectual property rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments
which the Company shall deem necessary in order to apply for, obtain, maintain
and transfer such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. I further agree
that my obligation to execute or cause to be executed, when it is in my power to
do so, any such instrument or papers shall continue after the termination of
this Agreement until the expiration of the last such intellectual property right
to expire in any country of the world. If the Company is unable because of my
mental or physical incapacity or unavailability or for any other reason to
secure my signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company as above, then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to act for and in my behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or copyright registrations thereon
with the same legal force and effect as if originally executed by me. I hereby
waive and irrevocably quitclaim to the Company any and all claims, of any nature
whatsoever, which I now or hereafter have for infringement of any and all
proprietary rights assigned to the Company.
     5. Returning Company Documents. I agree that, at the time of termination of
my Relationship with the Company, I will deliver to the Company (and will not
keep in my possession, recreate or deliver to anyone else) any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, laboratory notebooks, materials, flow charts,
equipment, other documents or property, or reproductions of any aforementioned
items developed by me pursuant to the Relationship or otherwise belonging to the
Company, its successors or assigns. I further agree that to any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or

10



--------------------------------------------------------------------------------



 



without notice. In the event of the termination of the Relationship, I agree to
sign and deliver the “Termination Certification” attached hereto as Exhibit B.
     6. Notification to Other Parties.
          (a) Employees. In the event that I leave the employ of the Company, I
hereby consent to notification by the Company to my new employer about my rights
and obligations under this Agreement.
          (b) Consultants. I hereby grant consent to notification by the Company
to any other parties besides the Company with whom I maintain a consulting
relationship, including parties with whom such relationship commences after the
effective date of this Agreement, about my rights and obligations under this
Agreement.
     7. Solicitation of Employees, Consultants and Other Parties. I agree that
during the term of my Relationship with the Company, and for a period of
twenty-four (24) months immediately following the termination of my Relationship
with the Company for any reason, whether with or without cause, I shall not
either directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or take away such employees or consultants, or attempt to solicit,
induce, recruit, encourage or take away employees or consultants of the Company,
either for myself or for any other person or entity. Further, for a period of
twenty-four (24) months following termination of my Relationship with the
Company for any reason, with or without cause, I shall not solicit any licensor
to or customer of the Company or licensee of the Company’s products, in each
case, that are known to me, with respect to any business, products or services
that are competitive to the products or services offered by the Company or under
development as of the date of termination of my Relationship with the Company.
     8. Representations and Covenants.
          (a) Facilitation of Agreement. I agree to execute promptly any proper
oath or verify any proper document required to carry out the terms of this
Agreement upon the Company’s written request to do so.
          (b) Conflicts. I represent that my performance of all the terms of
this Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to commencement of my
Relationship with the Company. I have not entered into, and I agree I will not
enter into, any oral or written agreement in conflict with any of the provisions
of this Agreement.
          (c) Voluntary Execution. I certify and acknowledge that I have
carefully read all of the provisions of this Agreement and that I understand and
will fully and faithfully comply with such provisions.

11



--------------------------------------------------------------------------------



 



     9. General Provisions.
          (a) Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Colorado, without giving effect to the principles of conflict of laws.
          (b) Entire Agreement. This Agreement sets forth the entire agreement
and understanding between the Company and me relating to the subject matter
herein and merges all prior discussions between us. No modification or amendment
to this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.
          (c) Severability. If one or more of the provisions in this Agreement
are deemed void by law, then the remaining provisions will continue in full
force and effect.
          (d) Successors and Assigns. This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.
          (e) Survival. The provisions of this Agreement shall survive the
termination of the Relationship and the assignment of this Agreement by the
Company to any successor in interest or other assignee.
          (f) ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS
AGREEMENT, I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND I HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.
[Signature Page Follows]

12



--------------------------------------------------------------------------------



 



     The parties have executed this Agreement on the respective dates set forth
below:

              COMPANY:   EMPLOYEE:   PHARMION CORPORATION   JUDITH HEMBERGER, an
Individual:   /s/ Pam Herriott
  /s/ Judith Hemberger
      Signature
  Signature
  By:   Pam Herriott   Judith Hemberger
 
                              Printed Name
Title:
  VP, HR        
 
             
Date:
      Date: 3-29-00    
Address:
  4865 Riverbend Road   Address: 3117 W. 118 St.
 
  Boulder, CO 80301                                Leawood, KS 66211

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 4

                  Identifying Number Title   Date   or Brief Description
 
       

___ No inventions or improvements
___ Additional Sheets Attached
Signature of Employee:                                                         
Print Name of Employee:                                                         
Date:                                                         

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TERMINATION CERTIFICATION
     This is to certify that I do not have in my possession, nor have I failed
to return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to Pharmion
Corporation, its subsidiaries, affiliates, successors or assigns (together the
“Company”).
     I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.
     I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.
     I further agree that for twenty-four (24) months from the date of this
Certificate, I shall not either directly or indirectly solicit, induce, recruit
or encourage any of the Company’s employees or consultants to terminate their
relationship with the Company, or take away such employees or consultants, or
attempt to solicit, induce, recruit, encourage or take away employees or
consultants of the Company, either for myself or for any other person or entity.
Further, for a period of twenty-four (24) months from the date of this
Certificate, I shall not solicit any licensor to or customer of the Company or
licensee of the Company’s products, in each case, that are known to me, with
respect to any business, products or services that are competitive to the
products or services offered by the Company or under development as of the date
of termination of my Relationship with the Company.
Date:                                                    

                  /s/ Judith Hemberger     (Employee's Name)           

                  Judith Hemberger     (Type/Print Employee's Name)           

 